Citation Nr: 1737737	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye cataract, to include as secondary to the service-connected right eye cataract.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and L.O.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in April 2014.  A transcript of that hearing has been associated with the claims file.  

Service connection for a right eye cataract was granted by a January 2015 Board decision, thereby constituting a full grant of the benefits sought on appeal.  At that time, the Board also remanded the claim for service connection for a left eye cataract for additional development.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's left eye cataract did not originate in service or for many years thereafter, is not related to any incident during active service and is not caused or aggravated by his service-connected right eye cataract.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left eye cataract are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in October 2009 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

The Board is satisfied that the development requested by its January 2015 remand, including providing a VA examination and opinions for the left eye cataract, has now been satisfactorily completed and substantially complied with respect to this issue.  See Stegall, 11 Vet. App. 268.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative evidence of record demonstrates a current diagnosis of left eye cataract, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability, including service-connected right eye cataract.  While the STRs demonstrate treatment for a right eye injury in March 1973, they are wholly absent of findings, treatment or a diagnosis of either a left eye injury or cataract of the left eye.  No abnormalities of the left eye were found in the February 1975 separation examination.  The post service medical evidence of record, including a February 2009 private treatment report, VA medical records from September 1997 to July 2009, a VA physician's letter and VA examinations, demonstrates the Veteran has been diagnosed with bilateral cataracts, which was initially noted in the June 2007 VA examination, many years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the Veteran's left eye cataract is related to his active service or to his service-connected right eye cataract.  In fact, the medical evidence of record collectively indicates the Veteran's left eye cataract may be more likely age related.  In the June 2007 VA examination, which was provided in conjunction with a prior claim for service connection for residuals of a right eye injury, first diagnosed the Veteran's bilateral eye cataracts.  At that time, the examiner also concluded that the Veteran's decreased vision was related to the presence of cataracts, which were not related to injury but rather age related.  In a letter initially received in December 2009, two VA ophthalmologists found that the Veteran had asymmetric cataracts, worse on the right, and the asymmetry in his cataracts was possibly due to the history of trauma to the right eye.  A February 2010 VA examination of the eye found that the Veteran's cataracts were less likely than not that related to his history of in-service lower right eyelid laceration.  At that time, the examiner noted the left eye was not reported to be injured and therefore the left cataract was not related to the service trauma.  In addition, the examiner concluded that traumatic cataracts developed immediately after ocular trauma and worsened rapidly.  

In a July 2017 VA medical examination and opinion, the VA examiner found that it was less likely than not that the Veteran's left eye cataract was proximately due to, the result of or aggravated by the service-connected right eye cataract.  He explained that a cataract in the left eye was likely unrelated to the right eye injury/laceration and unrelated to the right eye cataract.  The examiner also noted the right eyelid laceration was incurred in March 1973, while in service, and that, although the trauma to the right eye likely caused the progression of the right cataract, there was no evidence of left eye trauma while in service.   

The Board has considered the Veteran's lay statements that a his left eye cataract disability is related to his right eye injury in service and/or was caused or aggravated by his service-connected right eye cataract.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These statements constitute medical conclusions, which he is not competent to make as a lay person and thus, are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a left eye cataract, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a left eye cataract, to include as secondary to a right eye cataract, is denied.


ORDER

Service connection for a left eye cataract, to include as secondary to a right eye cataract, is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


